J. A09001/16
J. A09002/16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.M.S., A MINOR               :    IN THE SUPERIOR COURT OF
                                     :          PENNSYLVANIA
APPEAL OF: D.S., FATHER              :
                                     :         No. 1850 MDA 2015


               Appeal from the Decree, September 25, 2015,
               in the Court of Common Pleas of York County
                 Orphans’ Court Division at No. 2015-0085



IN RE: ADOPTION OF:                  :    IN THE SUPERIOR COURT OF
D.N.L.S., A MINOR                    :          PENNSYLVANIA
                                     :
APPEAL OF: D.S., FATHER              :         No. 1851 MDA 2015
                                     :


               Appeal from the Decree, September 25, 2015,
               in the Court of Common Pleas of York County
                 Orphans’ Court Division at No. 2015-0086



IN RE: ADOPTION OF:                  :    IN THE SUPERIOR COURT OF
S.H.S., A MINOR                      :          PENNSYLVANIA
                                     :
APPEAL OF: D.S., FATHER              :         No. 1852 MDA 2015


               Appeal from the Decree, September 25, 2015,
               in the Court of Common Pleas of York County
                 Orphans’ Court Division at No. 2015-0087



IN RE: ADOPTION OF:                  :    IN THE SUPERIOR COURT OF
W.D.S., A MINOR                      :          PENNSYLVANIA
                                     :
APPEAL OF: D.S., FATHER              :         No. 1853 MDA 2015
J. A09001/16
J. A09002/16



               Appeal from the Decree, September 25, 2015,
               in the Court of Common Pleas of York County
                 Orphans’ Court Division at No. 2015-0088




IN THE INTEREST OF:                  :    IN THE SUPERIOR COURT OF
A.M.S., A MINOR                      :          PENNSYLVANIA
                                     :
APPEAL OF: D.S., FATHER              :         No. 1854 MDA 2015


          Appeal from the Order Entered September 28, 2015,
             in the Court of Common Pleas of York County
              Juvenile Division at No. CP-67-DP-113-2013



IN THE INTEREST OF:                  :    IN THE SUPERIOR COURT OF
D.N.L.S., A MINOR                    :          PENNSYLVANIA
                                     :
APPEAL OF: D.S., FATHER              :         No. 1855 MDA 2015


           Appeal from the Order Entered September 28, 2015
              in the Court of Common Pleas of York County
               Juvenile Division at No. CP-67-DP-111-2013



IN THE INTEREST OF:                  :    IN THE SUPERIOR COURT OF
S.H.S., A MINOR                      :          PENNSYLVANIA
                                     :
APPEAL OF: D.S., FATHER              :         No. 1856 MDA 2015


          Appeal from the Order Entered September 28, 2015,
             in the Court of Common Pleas of York County
              Juvenile Division at No. CP-67-DP-110-2013




                                  -2-
J. A09001/16
J. A09002/16



IN THE INTEREST OF:                       :    IN THE SUPERIOR COURT OF
W.D.S., A MINOR                           :          PENNSYLVANIA
                                          :
APPEAL OF: D.S., FATHER                   :        No. 1857 MDA 2015


              Appeal from the Order Entered September 28, 2015,
                 in the Court of Common Pleas of York County
               Juvenile Division at No. CP-67-DP-0000112-2013


BEFORE: FORD ELLIOTT, P.J.E., JENKINS AND PLATT,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED JULY 08, 2016

        D.S. (“Father”) appeals from the decrees entered September 25,

2015, in the Court of Common Pleas of York County, which involuntarily

terminated his parental rights to his minor daughters, A.M.S., born in April

of 2002; W.D.S., born in November of 2004; D.N.L.S., born in July of 2009;

and S.H.S., born in September of 2010 (collectively, “the Children”). 1   In

addition, Father appeals from the orders entered September 28, 2015, which

changed the Children’s permanency goals to adoption. After careful review,

we affirm.




*
    Retired Senior Judge assigned to the Superior Court.
1
  The Children’s mother, H.S. (“Mother”), relinquished her parental rights
voluntarily. Mother has not filed a brief in connection with Father’s appeal,
nor has she filed her own separate appeal.


                                      -3-
J. A09001/16
J. A09002/16

     On May 17, 2013, the York County Office of Children, Youth and

Families (“CYF”) filed dependency petitions with respect to each of the

Children. In its petitions, CYF alleged that Mother was recently incarcerated

due to child endangerment charges.       (Dependency Petitions, 5/17/13 at 4

(allegations of dependency at ¶ 19).) The petitions explained that Mother

was in a relationship with a violent sex offender, and she and the sex

offender had been residing in a hotel room with the Children.           (Id. at 3

(allegations of dependency at ¶ 2-4).)      In addition, Mother was failing to

supervise the Children adequately. (Id. at 4 (allegations of dependency at

¶ 8-16).)   At the time CYF filed its dependency petitions, Father also was

incarcerated, and was not available to care for the Children.          (Id. at 5

(allegations of dependency at ¶ 20).)           The Children were adjudicated

dependent by orders entered July 10, 2013.

     On July 1, 2015, CYF filed petitions to terminate Father’s parental

rights to the Children involuntarily, as well as petitions to change the

Children’s permanency goals to adoption. A combined termination and goal

change hearing took place on August 14, 2015, and September 11, 2015.

Following the hearing, on September 25, 2015, the trial court entered its

decrees     terminating   Father’s   parental     rights   involuntarily.     On

September 28, 2015, the court entered its orders changing the Children’s

permanency goals to adoption.        Father timely filed notices of appeal on




                                      -4-
J. A09001/16
J. A09002/16

October 23, 2015, along with concise statements of errors complained of on

appeal.

     Father now raises the following issues for our review.

           I.     Whether the trial court erred in finding that
                  [CYF] established by clear and convincing
                  evidence that Father has failed to perform
                  parental duties for a period in excess of
                  six months when Father provided for his
                  Children   during   regular   visitation and
                  scheduled and attended the Children’s medical
                  and education appointments[?]

           II.    Whether the trial court erred in finding that
                  [CYF] established by clear and convincing
                  evidence that Father caused the Children to be
                  without essential parental care, control or
                  subsistence and refused to remedy these
                  conditions when Father was no longer
                  incarcerated   and    was   able   to   obtain
                  employment upon his release from prison[?]

           III.   Whether the trial court erred in finding that
                  [CYF] established by clear and convincing
                  evidence that Father would be unable to
                  remedy the conditions which led to the
                  Children’s removal with adequate assistance
                  and services when no alternative services were
                  initiated after the in-home team terminated[?]

           IV.    Whether the trial court erred in finding that
                  [CYF] established by clear and convincing
                  evidence that the conditions which led to the
                  Children’s removal from the Father’s care
                  continue to exist when Father was no longer
                  incarcerated, able to obtain employment upon
                  his release from prison, and consistently
                  inquired about the Children both during and
                  after his incarceration[?]




                                   -5-
J. A09001/16
J. A09002/16

            V.    Whether the trial court erred in finding that
                  [CYF] established by clear and convincing
                  evidence that termination of parental rights
                  would best serve the needs and welfare of the
                  Children when a bond exists among Father and
                  the Children[?]

            VI.   Whether the trial court erred in changing the
                  goal from reunification to placement for
                  adoption where a bond exists among the
                  Father and Children and it is not in the best
                  interests of the Children to sever the bond with
                  Father[?]

Father’s brief at 11-12 (unnecessary capitalization omitted).

      We first consider whether the trial court erred or abused its discretion

by involuntarily terminating Father’s parental rights to the Children. We do

so mindful of the following.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).




                                       -6-
J. A09001/16
J. A09002/16

        Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

                 Initially, the focus is on the conduct of the parent.
                 The party seeking termination must prove by clear
                 and convincing evidence that the parent’s conduct
                 satisfies the statutory grounds for termination
                 delineated in Section 2511(a). Only if the court
                 determines that the parent’s conduct warrants
                 termination of his or her parental rights does the
                 court engage in the second part of the analysis
                 pursuant to Section 2511(b): determination of the
                 needs and welfare of the child under the standard of
                 best interests of the child. One major aspect of the
                 needs and welfare analysis concerns the nature and
                 status of the emotional bond between parent and
                 child, with close attention paid to the effect on the
                 child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

        In this case, the trial court terminated Father’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm.           In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

Here,       we     analyze    the    court’s    decision   to   terminate   under

Sections 2511(a)(2) and (b), which provide as follows.

                 § 2511. Grounds for involuntary termination

                 (a)   General rule.--The rights of a parent in
                       regard to a child may be terminated after a
                       petition filed on any of the following grounds:



                                         -7-
J. A09001/16
J. A09002/16


           ....

                  (2)   The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

           ....

           (b)    Other      considerations.--The         court     in
                  terminating the rights of a parent shall give
                  primary consideration to the developmental,
                  physical and emotional needs and welfare of
                  the child. The rights of a parent shall not be
                  terminated     solely     on     the    basis     of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

           In order to terminate parental rights pursuant to
           23 Pa.C.S.A. § 2511(a)(2), the following three
           elements must be met: (1) repeated and continued
           incapacity, abuse, neglect or refusal; (2) such
           incapacity, abuse, neglect or refusal has caused the
           child to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being; and (3) the causes of the incapacity,



                                      -8-
J. A09001/16
J. A09002/16

             abuse, neglect or refusal cannot or will not be
             remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.         To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002) (citations omitted).

      Instantly, the trial court found that Father has made little, if any,

progress in completing the goals set forth in his Family Service Plan (“FSP”).

(Adjudication, 9/25/15 at 15.) The trial court emphasized that Father has

repeatedly changed residences, failed to provide CYF with verification of his

employment, and failed to complete a mental health assessment. (Id.) The

court noted that Father has attended his visits with the Children regularly,

but that his behavior during these visits was often inappropriate. (Id.)

      Father argues that he has not been given sufficient time to

demonstrate his parenting abilities. (Father’s brief at 33.) Father contends

that he was incarcerated for a portion of the Children’s dependency, and that

he was limited in his ability to work toward reunification while incarcerated

and while on parole. (Id.) Father stresses that he has maintained regular

visitation with the Children. (Id.)




                                      -9-
J. A09001/16
J. A09002/16

      After a thorough review of the record in this matter, we conclude that

the trial court did not err or abuse its discretion. During the termination and

goal change hearing, CYF presented the testimony of family support

caseworker, Natasha Daugherty.      Ms. Daugherty testified that CYF asked

Father to complete several FSP goals, including obtaining and maintaining

housing and employment, attending visits with the Children, and complying

with the conditions of his parole.2 (Notes of testimony, 8/14/15 at 165.)

      Concerning Father’s housing and employment, Ms. Daugherty testified

that Father has resided in eleven different locations since the Children were

adjudicated dependent, including two periods of incarceration.3 (Id. at 166-

170.) Ms. Daugherty has never had the opportunity to visit one of Father’s

residences, outside of visiting him while he was incarcerated. (Id. at 170.)

Father recently scheduled a visit with Ms. Daugherty at his home, but later

canceled the visit and did not reschedule.      (Id. at 172.)     As a result,

Ms. Daugherty has not been able to determine whether Father’s current



2
  In addition, Father was asked to sign releases, and to notify CYF of any
phone number or address changes within 24 hours. (Notes of testimony,
8/14/15 at 165.) Ms. Daugherty noted that Father has been resistant with
respect to signing releases and keeping CYF apprised of his phone number
and address. (Id. at 165.)
3
  Father first was incarcerated from February of 2013 until September of
2014, due to charges of theft by unlawful taking. (Notes of testimony,
8/14/15 at 166.) Father again was incarcerated from May 24, 2015, until
June 5, 2015, due to a variety of criminal charges, including fleeing or
attempting to elude a police officer, conspiracy, recklessly endangering
another person, and resisting arrest, inter alia. (Id. at 167.)


                                    - 10 -
J. A09001/16
J. A09002/16

residence is appropriate for the Children.            (Id. at 171.)       Similarly,

Ms. Daugherty has not been able to verify Father’s current employment.

(Id. at 165.) Ms. Daugherty explained that Father’s attorney sent her a set

of six pay stubs from two different employers in April of 2015. (Id. at 172.)

Father has not provided any additional documentation to demonstrate that

he remains employed or has been employed since that time. (Id.)

      With respect to visitation, Ms. Daugherty testified that Father has been

visiting   with   the   Children   consistently   since   he   was   released   from

incarceration in September of 2014.4         (Id. at 166, 173-174.)       However,

Ms. Daugherty expressed concern with respect to Father’s behaviors during

some of the visits.      For example, Ms. Daugherty described a visit during

which she and Father took the Children to a state park. (Id. at 197-198.)

During the visit, Father informed Ms. Daugherty that he had been attacked

by a corrections officer at a halfway house, and that he wanted to have the

visit at the park because “this person knew his location and times of his

visits, so it would be safer for him and the [C]hildren to be at a different

location where this individual did not know where he was going to be at.”

(Id. at 198.) As the visit progressed, Ms. Daugherty discovered that Father



4
  On September 11, 2015, Ms. Daugherty testified that Father did not attend
any of his visits with the Children since the first day of the termination and
goal change hearing concluded on August 14, 2015. (Notes of testimony,
9/11/15 at 27-28.) Father cancelled each scheduled visit, indicating that he
could not attend because he had to work overtime. (Id. at 28.) Father
failed to provide any documentation in support of this claim. (Id. at 29.)


                                       - 11 -
J. A09001/16
J. A09002/16

had parked his vehicle behind a building, rather than in the normal parking

area. (Id. at 198-199.) Father explained that he parked the vehicle there

so that “these other individuals could not find him.” (Id. at 199.) Father

also stated that there was someone “watching him to keep him safe, and

there were at least three times during that visit that he was on the phone

with someone stating his location and what all of us were wearing, to check

in.”5 (Id.)

      Finally,   Ms.   Daugherty   testified   concerning   Father’s   parole.

Ms. Daugherty believed that Father was required to complete a mental

health assessment pursuant to his parole conditions, but Father only

partially completed the assessment.         (Notes of testimony, 9/11/15 at

57-58.) Ms. Daugherty suggested that Father may be suffering from mental

health issues, as indicated by his secrecy, and his paranoid behaviors.

(Notes of testimony, 8/14/15 at 212.) In addition, Ms. Daugherty explained

that Father has repeatedly threatened to sue her, and to make her lose her

job. (Id. at 218.)

      Accordingly, the record confirms that Father is incapable of parenting

the Children, and Father cannot, or will not, remedy his parental incapacity.




5
  Ms. Daugherty also described a visit which took place only three days prior
to the start of the termination hearing, on August 11, 2015. (See notes of
testimony, 8/14/15 at 187.) The visit had to be ended early due to Father
continuously berating A.M.S. and threatening to “smack” her, among other
things. (Id. at 187-189.)


                                   - 12 -
J. A09001/16
J. A09002/16

As observed by the trial court, Father has refused or failed to cooperate with

CYF, and he has failed to complete his FSP goals.        Troublingly, Father’s

participation in the reunification process has actually become worse rather

than better, as evidenced by Father’s failure to visit with the Children

following the first day of the termination hearing. It was proper for the trial

court to conclude that the Children should no longer be denied permanence

and stability. See M.E.P., 825 A.2d at 1276 (“A child’s life simply cannot be

put on hold in the hope that the parent will summon the ability to handle the

responsibilities of parenting.”) (citations omitted).

      We next consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

            Section 2511(b) focuses on whether termination of
            parental rights would best serve the developmental,
            physical, and emotional needs and welfare of the
            child. As this Court has explained, Section 2511(b)
            does not explicitly require a bonding analysis and the
            term “bond” is not defined in the Adoption Act. Case
            law, however, provides that analysis of the emotional
            bond, if any, between parent and child is a factor to
            be considered as part of our analysis.        While a
            parent’s emotional bond with his or her child is a
            major aspect of the subsection 2511(b) best-interest
            analysis, it is nonetheless only one of many factors
            to be considered by the court when determining
            what is in the best interest of the child.

                  [I]n addition to a bond examination, the
                  trial court can equally emphasize the
                  safety needs of the child, and should also
                  consider the intangibles, such as the



                                     - 13 -
J. A09001/16
J. A09002/16

                  love, comfort, security, and stability the
                  child might have with the foster parent.
                  Additionally, this Court stated that the
                  trial   court    should   consider     the
                  importance of continuity of relationships
                  and whether any existing parent-child
                  bond can be severed without detrimental
                  effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

      Here, the trial court found that the Children are bonded with Father.

(Supplemental opinion, 11/10/15 at 3.)       The court observed that D.N.L.S.

and S.H.S. have the healthiest bond with Father, while the bond between

A.M.S. and Father has become unhealthy.        (Id.) Despite the existence of

these bonds, the court concluded that terminating Father’s parental rights

would not negatively impact the Children. (Id. at 4.) The court emphasized

that the Children are doing well in foster care, and that the Children’s foster

parents can provide them with safety, security, and permanency. (Id.)

      Father contends that his bond with the Children should prevent the

termination of his parental rights. (Father’s brief at 36.) Father asserts that

his bond with the Children is not outweighed by the Children’s relationships

with their respect foster parents. (Id. at 36-37.) Father emphasizes that he

has obtained housing and employment, and he suggests that terminating his

parental rights due to housing or financial issues would violate the portion of




                                    - 14 -
J. A09001/16
J. A09002/16

Section 2511(b) dealing with environmental factors beyond the control of

the parent.    (Id. at 37.)   See 23 Pa.C.S.A. § 2511(b) (“The rights of a

parent shall not be terminated solely on the basis of environmental factors

such as inadequate housing, furnishings, income, clothing and medical care

if found to be beyond the control of the parent.”).

      We again conclude that the trial court did not err or abuse its

discretion.   Ms. Daugherty testified that pre-adoptive resources have been

identified for all four of the Children. (Notes of testimony, 8/14/15 at 216.)

A.M.S. and W.D.S. reside together in the same foster home, and S.H.S. and

D.N.L.S. reside together in a separate foster home.            (Id. at 176.)      The

Children appear to be comfortable in their respective residences.             (Id. at

176-78.)      Concerning   the   bond   between     Father     and     the   Children,

Ms. Daugherty     explained   that   A.M.S.’s   relationship    with     Father   has

deteriorated since she entered foster care. (Id. at 179.) Father and A.M.S.

do not get along during their visits, and Ms. Daugherty believed that A.M.S.

has an unhealthy bond with Father.       (Id. at 180.)    Ms. Daugherty opined

that A.M.S. has a stronger bond with her foster parents. (Id.)

      With respect to S.H.S. and D.N.L.S., Ms. Daugherty observed that they

were excited to see Father during visits. (Id. at 183, 185-86.) D.N.L.S. in

particular will sometimes become “clingy” and will not want to leave Father

at the conclusion of visits. (Id. at 184.) However, Ms. Daugherty explained

that D.N.L.S. quickly recovers after being returned to her foster home. (Id.)



                                      - 15 -
J. A09001/16
J. A09002/16

Despite D.N.L.S.’s affectionate behavior, Ms. Daugherty agreed that D.N.L.S.

appears to view Father more as an acquaintance than as a parental figure.

(Id. at 185.) Ms. Daugherty also opined that S.H.S. is more bonded with

her foster family than she is with Father.            (Id. at 186.)   Ms. Daugherty

explained that it is difficult to assess the bond between Father and W.D.S.,

because W.D.S. is very quiet. (Id. at 181.) Ms. Daugherty observed that

W.D.S. is “usually pretty happy” to see Father, but she believed that the

bond between W.D.S. and Father has weakened slightly. (Id. at 181-82.)

       Thus, the record supports the conclusion of the trial court that it would

best serve the Children’s needs and welfare to terminate Father’s parental

rights. As observed by the trial court, A.M.S. and Father have an unhealthy

bond. While D.N.L.S., S.H.S., and W.D.S. appear to have a more positive

relationship with Father, it is clear that this relationship is outweighed by

Father’s parental incapacity, and the Children’s need for permanence and

stability.   See C.D.R., 111 A.3d at 1220 (concluding that the appellant

mother’s bond with C.D.R. was outweighed by the mother’s “repeated failure

to remedy her parental incapacity” and by C.D.R.’s need for permanence and

stability). In addition, we observe that terminating Father’s parental rights

does   not   run   afoul   of   the   portion    of   Section   2511(b)   relating   to

environmental factors. Father’s parental rights were not terminated solely

on the basis of these factors, and Father’s failure to verify his housing and

employment was not beyond his control.



                                        - 16 -
J. A09001/16
J. A09002/16

     Finally, we consider whether the trial court erred or abused its

discretion by changing the Children’s permanency goals to adoption.

           [T]he standard of review in dependency cases
           requires an appellate court to accept the findings of
           fact and credibility determinations of the trial court if
           they are supported by the record, but does not
           require the appellate court to accept the lower
           court’s inferences or conclusions of law. Accordingly,
           we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

                  Pursuant to § 6351(f) of the Juvenile Act,
           [42 Pa.C.S.A. § 6351(f),] when considering a petition
           for a goal change for a dependent child, the juvenile
           court is to consider, inter alia: (1) the continuing
           necessity for and appropriateness of the placement;
           (2) the extent of compliance with the family service
           plan; (3) the extent of progress made towards
           alleviating the circumstances which necessitated the
           original placement; (4) the appropriateness and
           feasibility of the current placement goal for the
           children; (5) a likely date by which the goal for the
           child might be achieved; (6) the child’s safety; and
           (7) whether the child has been in placement for at
           least fifteen of the last twenty-two months. The best
           interests of the child, and not the interests of the
           parent, must guide the trial court. As this Court has
           held, a child’s life simply cannot be put on hold in the
           hope that the parent will summon the ability to
           handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-1089 (Pa.Super. 2011) (citations and

quotation marks omitted).

     In the instant matter, the trial court found that it would be in the best

interest of the Children to change their permanency goals to adoption.

(Adjudication, 9/25/15 at 11.)   The court stressed that the Children have



                                    - 17 -
J. A09001/16
J. A09002/16

been in foster care for over two years, and are in need of a permanent, safe,

and stable environment.      (Id.)    In addition, the court expressed concern

that Father is unable to parent the Children appropriately, and that Father

has failed to maintain stable and adequate housing for the Children, failed to

verify his employment, and failed to complete a mental health assessment.

(Id. at 11-12.)

       Father argues that the trial court abused its discretion by changing the

Children’s permanency goals, because he has cooperated with CYF and has

continued to make progress toward reunification. (Father’s brief at 38-42.)

Father   repeats   his   previous    contentions   that   his   ability   to   achieve

reunification was limited by his incarceration and the conditions of his

parole, and that he has obtained housing and employment. (Id. at 43-44.)

       For the reasons discussed throughout this memorandum, we again

conclude that the trial court did not err or abuse its discretion. Contrary to

his argument on appeal, it is apparent that Father has not cooperated with

CYF.     Father has failed to provide verification of his housing and

employment, and he remains incapable of parenting the Children.                   The

record supports the trial court’s conclusion that adoption will be in the

Children’s best interest.

       Accordingly, because we conclude that the trial court did not err or

abuse its discretion by involuntarily terminating Father’s parental rights to




                                       - 18 -
J. A09001/16
J. A09002/16

the Children, and by changing the Children’s permanency goals to adoption,

we affirm the decrees and orders of the trial court.

      Decrees affirmed. Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2016




                                    - 19 -